 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 489 
In the House of Representatives, U. S.,

June 2, 2009
 
RESOLUTION 
Recognizing the twentieth anniversary of the suppression of protesters and citizens in and around Tiananmen Square in Beijing, People’s Republic of China, on June 3 and 4, 1989 and expressing sympathy to the families of those killed, tortured, and imprisoned in connection with the democracy protests in Tiananmen Square and other parts of China on June 3 and 4, 1989 and thereafter. 
 
 
Whereas freedom of expression and assembly are fundamental human rights that belong to all people, and are recognized as such under the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights; 
Whereas June 4th, 2009, marks the 20th anniversary of the day in 1989 when the People’s Liberation Army and other security forces finished carrying out the orders of Chinese leaders to use lethal force to disperse demonstrators in and around Beijing’s Tiananmen Square; 
Whereas the death on April 15, 1989, of Hu Yaobang, former General Secretary of the Communist Party of China, was followed by peaceful protests calling for the elimination of corruption, acceleration of economic and political reforms, especially freedom of expression and freedom of assembly; and calling for a dialogue between protesters and Chinese authorities on these issues; 
Whereas by early May 1989, citizens advocating publicly for democratic reform across China included not only students, but also government employees, journalists, workers, police, members of the armed forces and other citizens; 
Whereas on May 20, 1989, martial law was declared in Beijing after authorities had failed to persuade demonstrators to leave Tiananmen Square; 
Whereas during the late afternoon and early evening hours of June 3, 1989, ten- to fifteen thousand helmeted, armed troops carrying automatic weapons and traveling in large truck convoys moved into Beijing to clear the Square and surrounding streets of demonstrators; 
Whereas on the night of June 3 and continuing into the morning of June 4, 1989, soldiers in armored columns of tanks outside of Tiananmen Square fired directly at citizens and indiscriminately into crowds, inflicting high civilian casualties, killing or injuring unarmed civilians who reportedly ranged in age from 9 years old to 61 years old; and whereas tanks crushed some protesters and onlookers to death; 
Whereas after 20 years, the exact number of dead and wounded remains unclear; credible sources believe that a number much larger than that officially reported actually died in Beijing during the period of military control; credible sources estimate the wounded numbered at least in the hundreds; detentions at the time were in the thousands, and some political prisoners who were sentenced in connection with the events surrounding June 4, 1989, still languish in Chinese prisons; 
Whereas there are Chinese citizens still imprisoned for counter-revolutionary offenses allegedly committed during the 1989 demonstrations, even though, according to the 1997 revision of China’s Criminal Law, the offenses for which they were convicted are no longer crimes; 
Whereas the Tiananmen Mothers is a group of relatives and friends of those killed in June 1989 whose demands include the right to mourn victims publicly, to call for a full and public accounting of the wounded and dead, and the release of those who remain imprisoned for participating in the 1989 protests; 
Whereas members of the Tiananmen Mothers group have faced arrest, harassment and discrimination; the group’s Web site is blocked in China; and international cash donations made to the group to support families of victims reportedly have been frozen by Chinese authorities; 
Whereas Chinese authorities censor information that does not conform to the official version of events surrounding the Tiananmen crackdown, and limits or prohibits information about the Tiananmen crackdown from appearing in textbooks in China; 
Whereas Chinese authorities continue to suppress peaceful dissent by harassing, detaining, or imprisoning advocates for democratic processes, journalists, advocates for worker rights, religious believers, and other individuals in China, including in Xinjiang and in Tibet, who seek to express their political dissent, ethnic identity, or religious views peacefully and freely; and
Whereas Chinese authorities continue to harass and detain advocates for democratic processes, such as Mr. Liu Xiaobo, a Tiananmen Square protester, prominent intellectual, dissident writer, and more recently a signer of Charter 08 (a call for peaceful political reform and respect for the rule of law published on-line in December 2008 by over 300 citizens, and subsequently endorsed by thousands more), who remains under house arrest: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses sympathy to the families of those killed, tortured, and imprisoned as a result of their participation in the democracy protests in Tiananmen Square and elsewhere in China on June 3 and 4, 1989, and thereafter, and to all those persons who have suffered for their peaceful efforts to keep that struggle alive during the last two decades; 
(2)calls on the People’s Republic of China to invite full and independent investigations into the Tiananmen Square crackdown, assisted by the United Nations High Commissioner for Human Rights and the International Committee of the Red Cross; 
(3)calls on the legal authorities of People’s Republic of China to review immediately the cases of those still imprisoned for participating in the 1989 protests for compliance with internationally recognized standards of fairness and due process in judicial proceedings, and to release those individuals imprisoned solely for peacefully exercising their internationally-recognized rights; 
(4)calls on the People’s Republic of China to end its harassment and detention of and its discrimination against those who were involved in the 1989 protests not only in Beijing, but in other parts of China where protests took place, and to end its harassment and detention of those who continue to advocate peacefully for political reform such as Mr. Liu Xiaobo, a signer of Charter 08 who remains under house arrest, and his wife, Liu Xia; 
(5)calls on the People’s Republic of China to allow protest participants who escaped to or are living in exile in the United States and other countries, or who reside outside of China because they have been blacklisted in China as a result of their peaceful protest activity, to return to China without risk of retribution or repercussion; and 
(6)calls on the Administration and Members of the Congress to mark the 20th Anniversary of the events at Tiananmen Square appropriately and effectively by taking steps that includes— 
(A)meeting whenever and wherever possible with participants in the demonstrations who are living in the United States; 
(B)meeting with others outside of China who have been blacklisted in China as a result of their peaceful protest activities; 
(C)signaling support for those in China who demand an accounting of the events surrounding June 4th, 1989; and 
(D)expressing support for those advocating for accountable and democratic governance in China. 
 
Lorraine C. Miller,Clerk.
